331 S.W.3d 352 (2011)
Libby CROSBY, Claimant/Appellant,
v.
BARNES-JEWISH HOSPITAL, Employer/Respondent, and
Division of Employment Security, Respondent/Respondent.
No. ED 94868.
Missouri Court of Appeals, Eastern District, Division Two.
February 15, 2011.
Martin L. Perron, Maria V. Perron, The Perron Law Firm, P.C., St. Louis, MO, for appellant.
Bart A. Matanic, Division of Employment Security, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Claimant, Libby Crosby, appeals pro se from the Order of the Labor and Industrial Relations Commission affirming the decision of the Appeals Tribunal of the Division of Employment Security finding claimant disqualified from unemployment benefits. The Order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the Order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).